IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                                : NO. 533
                                                      :
ORDER APPROVING THE AMENDMENT                         : CRIMINAL PROCEDURAL RULES
OF THE COMMENTS TO RULES 113.1,                       :
420, 513, AND 578 OF THE                              : DOCKET
PENNSYLVANIA RULES OF CRIMINAL                        :
PROCEDURE                                             :
                                                      :

                                                  ORDER


  PER CURIAM

         AND NOW, this 1st day of December, 2021, upon the recommendation of the
  Criminal Procedural Rules Committee; the proposal having been submitted without
  publication pursuant to Pa.R.J.A. 103(a):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
  that the Comments to Rules 113.1, 420, 513, and 578 of the Pennsylvania Rules of
  Criminal Procedure are amended in the attached form.

          This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
  effective on January 1, 2022.


  Additions to the rule are shown in bold and are underlined.
  Deletions from the rule are shown in bold and brackets.